Citation Nr: 1234559	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-06 563	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an August 26, 2009 Board decision which denied entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to a December 2009 motion filed by the Veteran alleging clear and unmistakable error (CUE) in an August 26, 2009 Board decision.



FINDING OF FACT

In December 2009, the movant requested revision of an August 26, 2009 Board decision that denied entitlement to service connection for a low back disorder.  His written allegations of error did not set forth clearly and specifically an alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegation, and why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

The criteria for revision of a decision based on CUE have not been met.  38 C.F.R. § 20.1404(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Veterans Claims Assistance Act of 2000 (VCAA) notice is not required because the issue on appeal involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.  

On August 26, 2009, the Board issued a decision which denied the Veteran's claim of entitlement to service connection for a low back disorder.  In reaching this determination, the Board concluded that the preponderance of the evidence was against a finding that the Veteran's low back disorder was related to his military service.

In December 2009, the Veteran filed a motion claiming that the Board had based its August 26, 2009 decision on CUE.  

A motion for revision of a decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

In support of his motion, the Veteran alleges: (1) VA failed to properly assist him in developing his claim; and (2) the evidence of record establishes that he currently has a low back disorder related to his military service.

In considering this motion, the Board acknowledges its obligation to read pro se filings liberally.  Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009). 

As for the Veteran's initial contention, a breach of VA's duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact; and an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  Regardless of the earlier efforts to develop this case by the movant or VA, the correct facts concerning the Veteran's low back disability, as they were known at the time, remain the same.

The Veteran's second argument is tantamount to a disagreement as to how the facts were weighed or evaluated.  Disagreements as to how facts are weighed do not constitute CUE.  38 C.F.R. § 20.1403(d)(3); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  


Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2011), dismissal of the motion is warranted.


ORDER

The motion alleging clear and unmistakable error in an August 26, 2009 Board decision which denied entitlement to service connection for a low back disorder is dismissed. 



	                       ____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


